Citation Nr: 0941666	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to a TDIU rating.  The Board 
remanded the claim for additional development in January 2004 
and July 2005.

In a March 2006 decision, the Board denied the Veteran's 
claim.  The appellant appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2007 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.  The Board again remanded the claim 
in January and October 2008.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to disposition of the claim.

In January 2008, the Board remanded the claim for the purpose 
of obtaining an opinion addressing the cumulative effect of 
the Veteran's service-connected disabilities on his 
employability.  In a March 2008 opinion, the examiner 
concluded that because on separate examinations in 2005, each 
examiner determined that the Veteran's service-connected 
disabilities did not singly prohibit his employment, he was 
unable to find any impairment in function due to service-
connected disabilities either individually or combined that 
would prevent the Veteran from obtaining and maintaining 
gainful employment.  The examiner did not address a December 
2007 opinion from the Veteran's private physician concluding 
that while the Veteran's service-connected disabilities by 
themselves would not necessarily render him unable to 
maintain gainful employment consistent with his education and 
occupational experience, the combination of his service-
connected disabilities did render him unemployable. 

Subsequent to the Board's remands, the United States Court of 
Appeals for Veterans Claims held that when VA undertakes to 
provide an examination, it must ensure that the examiner is 
"fully cognizant of the past medical history."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Court 
further held that to have probative value a medical 
examination must be factually accurate and fully articulate 
sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 
304.

Because the March 2008 opinion did not address the positive 
December 2007 opinion, and did not provide a rationale for 
concluding that the Veteran is not unemployable as a result 
of the cumulative effect of his service-connected 
disabilities, it is inadequate.  In this regard, the Board 
notes that the Veteran was determined by the Social Security 
Administration to be disabled as a result of a combination of 
service-connected and nonservice-connected disabilities in 
May 2000.  Because an adequate opinion addressing the 
cumulative effect of the Veteran's service-connected 
disabilities on his employability and such opinion has not 
yet been obtained, the Board must remand for an additional 
opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination(s) to determine 
the current severity of all service-
connected disabilities and to thereafter 
ascertain the cumulative impact of the 
Veteran's service-connected disabilities 
on his unemployability.  If the Veteran 
is unable to report for the scheduled 
examinations, refer the file to an 
appropriate examiner for review of the 
file in conjunction with rendering an 
opinion.  

The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities (left 
shoulder, cervical spine, tinnitus, 
posttraumatic stress, and bilateral 
hearing loss) jointly on the Veteran's 
employability.  The examiner should opine 
as to whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  In this regard, the 
examiner should consider the May 2000 
Social Security Administration decision 
finding that the Veteran was disabled, 
and the December 2007 opinion concluding 
that the Veteran's service-connected 
disabilities, combined, do render him 
unemployable.  If neither opinion is 
persuasive in determining the Veteran's 
current employability as a result of 
service-connected disabilities, the 
examiner should provide a rationale for 
so determining.  

Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would 
be capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.  The rationale for all 
opinions must be provided.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


